Case: 19-30225     Document: 00515788889           Page: 1   Date Filed: 03/19/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 19, 2021
                                    No. 19-30225                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jerome Kieffer; Armstead Kieffer,

                                                        Defendants—Appellants.


                 Appeals from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CR-114-2


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Haynes, Circuit Judge:
         Jerome Kieffer and his father, Armstead Kieffer, appeal their
   convictions for offenses relating to two armored truck robberies. For the
   reasons set forth below, we AFFIRM the judgments of the district court.
                               I.    Background
         Jerome, Armstead, and a third man, Deltoine Scott, were charged
   with multiple offenses in connection with an October 11, 2015 armed robbery
   of an armored truck as it was servicing a Chase Bank ATM in New Orleans,
   and a May 31, 2017 attempted robbery of an armored truck as it was servicing
Case: 19-30225      Document: 00515788889           Page: 2   Date Filed: 03/19/2021




                                     No. 19-30225


   a Campus Federal Credit Union ATM in New Orleans. According to the
   Government, Jerome and Scott were the gunmen during both robberies while
   Armstead knowingly received money from the 2015 robbery and acted as a
   lookout during the 2017 robbery. Jerome and Armstead were tried together,
   while Scott, who had entered into a plea agreement with the Government,
   testified against them. Besides Scott, the Government called numerous other
   witnesses and presented over 2800 pages of exhibits, including photographs,
   surveillance footage, and cell phone data.
          After a five-day trial, the jury convicted Jerome of conspiracy to
   commit bank robbery in violation of 18 U.S.C. § 371; armed bank robbery in
   violation of § 2113(a) and (d) and § 2; brandishing a firearm in furtherance of
   a crime of violence in violation of § 924(c)(1)(A) and § 2; attempted armed
   bank robbery resulting in death in violation of § 2113(a), (d), and (e) and § 2;
   and causing death through use of a firearm in violation of § 924(j)(1) and § 2.
   Armstead was convicted of conspiracy to commit bank robbery in violation
   of § 371; attempted armed bank robbery resulting in death in violation of
   § 2113(a), (d), and (e) and § 2; causing death through use of a firearm in
   violation of § 924(j)(1) and § 2; making a material false statement to a grand
   jury in violation of § 1623; and possession of a firearm by a felon in violation
   of § 922(g)(1) and § 924(a)(2).
          During the trial, the district court permitted the jurors to submit
   written questions for the witnesses. Once submitted, the district court would
   modify the questions to comply with the Federal Rules of Evidence, and then
   would pose them directly to the witnesses. During the first two days of the
   trial, the district court did not permit counsel to review the jurors’ questions
   prior to asking them. However, after repeated objections from defense
   counsel, the district court agreed to allow counsel to review and object to
   questions prior to asking them. Over the course of the trial, the jurors




                                          2
Case: 19-30225       Document: 00515788889              Page: 3     Date Filed: 03/19/2021




                                         No. 19-30225


   submitted roughly fifty questions to the district court, of which
   approximately twenty-one were actually posed to witnesses.
          Prior to sentencing, Jerome and Armstead filed separate motions for a
   new trial on the basis that the district court erred in its handling of the jurors’
   questions. The district court denied these motions and sentenced Jerome
   and Armstead to life imprisonment. Both timely appealed.
                                   II.    Discussion
          On appeal, Jerome and Armstead each argue that there was not
   sufficient evidence to support their convictions and that the district court
   erred by denying their motion for a new trial. Additionally, Jerome has filed
   a letter under Federal Rule of Appellate Procedure 28(j), asserting that his
   conviction under § 924(c) for brandishing a firearm in furtherance of a crime
   of violence is invalid in light of United States v. Davis, 139 S. Ct. 2319 (2019),
   and United States v. Reece, 938 F.3d 630 (5th Cir. 2019), which were decided
   after the judgment was entered in this case. None of their arguments prevail.
          A.      Sufficiency of the Evidence
          Jerome and Armstead preserved their challenges to the sufficiency of
   the evidence by moving for a judgment of acquittal at the close of the
   Government’s case, which was the close of all evidence. 1 We review their
   preserved claims de novo, according “substantial deference to the jury
   verdict.” United States v. Suarez, 879 F.3d 626, 630 (5th Cir. 2018). Under
   this standard, we “must affirm a conviction if, after viewing the evidence and
   all reasonable inferences in the light most favorable to the prosecution, any
   rational trier of fact could have found the essential elements of the crime


          1
              Both defendants did, indeed, make a general Rule 29 motion. Jerome’s attorney
   stated: “We would move on behalf of Jerome Kieffer Rule 29.” Armstead’s attorney then
   stated: “Judge, we would likewise move on the rule 29 on behalf of Armstead.”




                                              3
Case: 19-30225      Document: 00515788889           Page: 4    Date Filed: 03/19/2021




                                     No. 19-30225


   beyond a reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299,
   301 (5th Cir. 2014) (en banc).
          Jerome and Armstead both contend that their convictions
   impermissibly depend on Scott’s unreliable testimony. Specifically, Jerome
   asserts that Scott’s testimony is the only evidence that identifies him as a
   participant in the 2015 and 2017 robberies. Similarly, Armstead argues that
   there is no evidence apart from Scott’s testimony supporting his convictions
   for conspiracy to commit bank robbery, attempted armed bank robbery
   resulting in death, and causing death through use of a firearm.
          Assuming arguendo that these convictions depend on Scott’s
   testimony, a conviction “may be sustained if supported only by the
   uncorroborated testimony of a coconspirator . . . unless the testimony is
   incredible or insubstantial on its face.” United States v. Bermea, 30 F.3d 1539,
   1552 (5th Cir. 1994); see also United States v. Garcia Abrego, 141 F.3d 142, 155–
   56 (5th Cir. 1998) (explaining that such testimony is sufficient “so long as it
   does not defy the laws of nature or relate to matters that the witness could
   not have observed”). Whatever the problems with Scott’s credibility, his
   account was neither physically impossible nor outside his powers of
   observation; the jury decides credibility of witnesses, not the appellate court.
   See United States v. Delgado, 256 F.3d 264, 273–74 (5th Cir. 2001) (noting
   that “we do not evaluate the weight of the evidence or the credibility of the
   witnesses”). Thus, Scott’s testimony alone was sufficient to support the
   Kieffers’ convictions.
          Armstead also challenges the sufficiency of the evidence supporting
   his conviction for making a false material statement. The basis for this
   conviction was Armstead’s statement to the grand jury that he did not know
   Jerome’s whereabouts at 4:30 in the afternoon of May 31, 2017. To establish
   this statement’s falsity, the Government relied on evidence of a seven-




                                          4
Case: 19-30225        Document: 00515788889              Page: 5       Date Filed: 03/19/2021




                                          No. 19-30225


   minute-and-forty-second phone call between Armstead and Jerome at
   approximately 4:30 p.m. on May 31. On appeal, Armstead argues that there
   is insufficient evidence to establish that he intentionally misled the grand jury
   because it is plausible that he truthfully did not remember this phone call.
   But when viewed in the light most favorable to the jury’s verdict, the
   evidence is sufficient to sustain the conviction, especially as Armstead
   testified before the grand jury little more than one month after the phone call
   took place. 2
           Finally, Armstead challenges his conviction for being a felon-in-
   possession of a firearm based on Rehaif v. United States, in which the Supreme
   Court held that, to obtain a conviction under § 922(g), “the Government
   must prove both that the defendant knew he possessed a firearm and that he
   knew he belong to the relevant category of persons barred from possessing a
   firearm.” 139 S. Ct. 2191, 2200 (2019). Armstead contends that there was
   no evidence showing that he knew he was a felon when he possessed the
   firearms. 3 While an argument can be made that Armstead’s general objection


           2
             Armstead also argues that his statement was not material because it was made on
   the same day that the Government filed a superseding indictment and thus did not
   influence the tribunal. Yet, as “[a]ctual influence is not required” for a statement to be
   material, this argument is unavailing. United States v. Abrahem, 678 F.3d 370, 374 (5th Cir.
   2012).
           3
             Armstead additionally contends that there was insufficient evidence to establish
   that he possessed the relevant firearms. “Possession of a firearm may be actual or
   constructive, and it may be proved by circumstantial evidence.” United States v. Meza, 701
   F.3d 411, 419 (5th Cir. 2012) The jury may find “constructive possession” if the defendant
   had “dominion or control over the premises in which the item is found.” Id. In turn,
   “[d]ominion or control over the premises may be shown by the presence of the defendant’s
   personal belongings in the house.” Id. In this case, the relevant firearms were found in
   Armstead’s residence, in a bedroom containing his cell phones and identification cards.
   Further, there was no evidence suggesting that anyone besides Armstead occupied the
   residence. Consequently, there was sufficient evidence for a reasonable jury to find that
   Armstead constructively possessed the firearms.




                                                5
Case: 19-30225        Document: 00515788889              Page: 6      Date Filed: 03/19/2021




                                         No. 19-30225


   and failure to raise this specific argument below results only in plain error
   review, we conclude that his argument fails even under de novo review. 4 See
   United States v. Staggers, 961 F.3d 745, 754 (5th Cir. 2020) (reviewing de novo
   a sufficiency of the evidence claim based on Rehaif where defendants made
   general sufficiency objections), cert. denied, 141 S. Ct. 388 (U.S. 2020)
   (mem.); cf. United States v. Huntsberry, 956 F.3d 270, 282 (5th Cir. 2020)
   (concluding that particularized objection on another ground waived the
   Rehaif argument). Because Armstead stipulated to being a felon at trial, there
   was sufficient evidence to establish that he knew he was a felon under either
   standard of review.         See Staggers, 961 F.3d at 756–57 (explaining that
   “[s]ufficiency is measured against the actual elements of the offense, not the
   elements stated in the jury instructions” and holding that the defendant’s
   stipulation to felon status was enough to sustain his § 922(g)(1) conviction
   under Rehaif).
           B.      Motions for a New Trial
           As they did below, Jerome and Armstead contend that a new trial is
   warranted because the district court posed jurors’ questions to witnesses
   without first allowing counsel to review the questions. They also appear to
   argue that the sheer number of juror questions suggests that the jurors
   abandoned their role as neutral fact-finders. We review a district court’s
   denial of a motion for a new trial for abuse of discretion. United States v.
   Hoffman, 901 F.3d 523, 552 (5th Cir. 2018), cert. denied, 139 S.Ct. 2615 (2019)
   (mem.).      A procedural defect may justify a new trial if it “caused a
   miscarriage of justice.” Id.



           4
             Because Armstead’s argument fails even under the least deferential standard of
   review, we conclude it is unnecessary to further address which standard of review is proper
   here.




                                               6
Case: 19-30225        Document: 00515788889              Page: 7       Date Filed: 03/19/2021




                                          No. 19-30225


           District courts have discretion over “[t]he proper handling of juror
   questions.” United States v. Callahan, 588 F.2d 1078, 1086 n.2 (5th Cir.
   1979). When exercising their discretion, courts must be cognizant of the risks
   of permitting such questions, including that “jurors can find themselves
   removed from their appropriate role as neutral fact-finders,” and that “there
   is a certain awkwardness for lawyers wishing to object to juror-inspired
   questions.” United States v. Collins, 226 F.3d 457, 461 (6th Cir. 2000); cf.
   United States v. Ajmal, 67 F.3d 12, 14–15 (2d Cir. 1995) (holding, in an
   egregious case, that the district court abused its discretion by repeatedly
   encouraging jurors to pose questions to witnesses, including the defendant,
   thereby “altering the role of the jury from neutral fact-finder to inquisitor and
   advocate”). Ultimately, “whether juror questioning constitutes an abuse of
   discretion is a factually intense inquiry requiring a case-by-case analysis.”
   United States v. Richardson, 233 F.3d 1285, 1291 (11th Cir. 2000).
           In Callahan, we found no abuse of discretion where the district judge
   asked a single written question submitted by a juror as to a factual matter after
   determining that the question was not “legally improper,” but did not
   provide counsel an opportunity to object outside the presence of the jury. 588
   F.2d at 1086. Because the district court here followed an identical procedure,
   we cannot say that its method was erroneous. 5 See Jacobs v. Nat’l Drug Intel.
   Ctr., 548 F.3d 375, 378 (5th Cir. 2008) (noting that “one panel . . . may not
   overturn another panel’s decision, absent an intervening change in the law,



           5
              Several of our sister circuits require district courts to provide counsel with an
   opportunity to review and object to juror questions outside the presence of the jury. United
   States v. Rawlings, 522 F.3d 403, 408 (D.C. Cir. 2008); accord United States v. Brown, 857
   F.3d 334, 340–41 (6th Cir. 2017); Richardson, 233 F.3d at 1290–91; United States v.
   Hernandez, 176 F.3d 719, 726 (3d Cir. 1999); Ajmal, 67 F.3d at 15. Such a procedure helps
   avoid undue prejudice to any of the parties that could result in a determination that the
   district court abused its discretion.




                                                7
Case: 19-30225      Document: 00515788889           Page: 8     Date Filed: 03/19/2021




                                     No. 19-30225


   such as by a statutory amendment, or the Supreme Court, or our en banc
   court”). Further, although the jurors submitted many questions in this case,
   a large volume of questions does not by itself justify a new trial. See
   DeBenedetto ex rel. DeBendetto v. Goodyear Tire & Rubber Co., 754 F.2d 512,
   517 (4th Cir. 1985) (holding that the defendants were not prejudiced by the
   district court’s allowance of ninety-five juror questions because the court
   could “perceive no bias in any of the questions”).
          Nonetheless, district courts should consider following an established
   procedure such as that set forth by the D.C. Circuit in United States v.
   Rawlings:
          First, the court should inform counsel in advance that juror
          questions will be allowed, should require that all juror
          questions be submitted in writing, should review them with
          counsel out of the presence of the jury (evaluating objections,
          if any) and then, if it finds the question proper, should itself ask
          the question of the witness. In addition, before any questioning
          begins, the court should instruct the jurors about the function
          of the questioning procedure in clarifying factual (not legal)
          issues and should direct them to remain neutral and, if the
          judge fails to ask a particular question, not to take offense or to
          speculate as to the reasons therefor or what answer might have
          been given. Then, after a particular witness has responded to
          the questions, the court should permit counsel to re-question
          the witness. We also think it prudent to repeat the instructions
          in the closing charge.

   522 F.3d 403, 408 (D.C. Cir. 2008) (citations omitted).
           Regardless of the specific procedure used by the district court, the
   key question here is whether any inappropriate questions were asked or any
   prejudice to the defendants ensued. Importantly, despite numerous pages of
   briefing on this issue, not one single question is identified by either defendant
   as causing prejudice. After reviewing all of the questions submitted by the




                                           8
Case: 19-30225      Document: 00515788889          Page: 9    Date Filed: 03/19/2021




                                    No. 19-30225


   jurors, we see no indication that any juror abandoned his or her role as a
   neutral fact-finder. Consequently, we conclude that the district court did not
   abuse its discretion in denying the Kieffers’ motions for a new trial.
          C.     § 924(c) Conviction
          Under § 924(c)(1)(A), the use of a firearm during a “crime of
   violence” is prohibited. In turn, a “crime of violence” is a felony that “has
   as an element the use, attempted use, or threatened use of physical force
   against the person or property of another.” 18 U.S.C. § 924(c)(3)(A); see
   Davis, 139 S. Ct. at 2323–25, 2336 (ruling that the alternative definition at
   § 924(c)(3)(B) is unconstitutionally vague). Under this standard, bank
   robbery in violation of § 2113(a) is a crime of violence, but conspiracy to
   commit bank robbery in violation of § 371 is not. Reece, 938 F.3d at 636; see
   also United States v. Smith, 957 F.3d 590, 593–94 (5th Cir. 2020) (holding that
   aggravated bank robbery in violation of § 2113(a) and (d) is a crime of violence
   under § 924(c)(3)(A)), cert. denied, 2020 WL 6551848 (U.S. Nov. 9, 2020)
   (mem.).
          Jerome claims that his § 924(c) conviction was predicated on either
   bank robbery or conspiracy to commit bank robbery, creating an ambiguity
   that makes his conviction untenable in light of Reece. Jerome is incorrect: his
   conviction was predicated solely on armed bank robbery. Thus, there is no
   ambiguity, meaning Reece is inapplicable.




                                          9
Case: 19-30225        Document: 00515788889              Page: 10       Date Filed: 03/19/2021




                                          No. 19-30225


           Accordingly, we AFFIRM the judgments of the district court. 6




           6
             The convictions in this case under § 2113(a), (d), and (e) and § 2 for attempting
   to rob the Campus Federal Credit Union require, in part, establishment that the Campus
   Federal Credit Union was federally insured, as per § 2113(g). Here, the parties stipulated
   that the Campus Federal Credit Union was federally insured; accordingly, there was
   sufficient evidence on that point. See, e.g., United States v. Abbott, 265 F. App’x 307, 309–
   10 (5th Cir. 2008) (per curiam) (rejecting sufficiency challenge to conviction under § 2113
   where the parties stipulated to federal insurance).




                                                10
Case: 19-30225     Document: 00515788889           Page: 11    Date Filed: 03/19/2021




                                    No. 19-30225


   Andrew S. Oldham, Circuit Judge, concurring in the judgment:
          I do not understand why the majority applies de novo review to
   Armstead’s unpreserved claim under Rehaif v. United States, 139 S. Ct. 2191
   (2019); see ante, at 5–6. De novo review applies to preserved errors—because
   we want defendants to preserve errors, and we want district courts to address
   them before we do. That’s why, on materially identical facts, we previously
   reviewed an unpreserved Rehaif claim like Armstead’s only for plain error.
   See United States v. Huntsberry, 956 F.3d 270, 282 (5th Cir. 2020). The
   majority’s embrace of de novo review contravenes Huntsberry. And it
   highlights a disturbing countertrend in our precedent, which encourages
   defendants to say as little as possible in the district court and to save their
   good arguments as “gotchas!” for appeal. That’s the opposite of the way the
   system is supposed to work.
                                          I.
          We apply de novo review to preserved errors. We do that for at least
   two distinct reasons. The first is definitional: When a defendant preserves a
   legal error and allows the district court to adjudicate it, we review it de
   novo—that is, again or afresh. See Webster’s New International
   Dictionary 699 (2d ed. 1934; 1950) (defining de novo as “afresh”). We
   step into the shoes of the district court; apply the same legal standards as the
   district court; and conduct the legal analysis again. See, e.g., Playa Vista
   Conroe v. Ins. Co. of the W., --- F.3d ---, 2021 WL 836715, at *2 (5th Cir. Mar.
   5, 2021). It makes no sense to apply “de novo review” to a question
   unreviewed by the district court; that is neither “de novo” nor “review.”
   Rather, that’s “tabula rasa first view.” But cf. Cutter v. Wilkinson, 544 U.S.
   709, 718 n.7 (2005).
          Judicial efficiency is the second reason we apply de novo review only
   to preserved errors. Our system operates most efficiently when errors are


                                          11
Case: 19-30225     Document: 00515788889           Page: 12    Date Filed: 03/19/2021




                                    No. 19-30225


   raised (and hopefully) remedied at the first available opportunity. See, e.g.,
   Wainwright v. Sykes, 433 U.S. 72, 88–90 (1977). Of course, any particular
   defendant—quite understandably—is more concerned with his personal
   victory than with the system’s efficiency. So there is a natural litigation
   instinct to lie behind the log and save one or more objections as get-out-of-
   jail cards that can be played on appeal if necessary. See id. at 89. De novo
   review is the judicial system’s answer to this problem: We offer de novo
   review on appeal—the most beneficial a defendant-appellant could hope
   for—as a carrot to incentivize the defendant to object in the trial court and
   hence to promote judicial efficiency over parochial stratagems.
          Plain error is the stick. The whole point of plain-error review is to
   make it more difficult to win on appeal using an unpreserved error. See, e.g.,
   Puckett v. United States, 556 U.S. 129, 134 (2009). In some areas—Guidelines
   errors being the most obvious—we’ve softened plain error to the point that
   it provides little or no deterrent to litigants who would sit on their rights in
   the district court. See United States v. del Carpio Frescas, 932 F.3d 324, 333–
   44 (5th Cir. 2019) (Oldham, J., concurring). But generally, plain-error review
   continues to make it much harder—and sometimes impossible—to prevail
   on appeal using an unpreserved error. See United States v. Jackson, 549 F.3d
   963, 977 (5th Cir. 2008) (“Under plain error, if a defendant’s theory requires
   the extension of precedent, any potential error could not have been plain.”
   (quotation omitted)).
          Given that preservation of error is the line between de novo review
   and plain-error review, you might reasonably wonder what it takes to
   preserve an error. In general, the litigant attempting to preserve an error must
   focus the decisionmaker’s mind on the specific legal problem, so the error (if
   there is one) can be corrected. As we put it more than a century ago: “The
   court’s attention [must be] so specifically directed to the particular [error]
   intended to be complained of as to be afforded the opportunity of


                                         12
Case: 19-30225      Document: 00515788889           Page: 13   Date Filed: 03/19/2021




                                     No. 19-30225


   withdrawing or correcting the [error], if, on consideration of the [objection],
   it [i]s deemed to be well founded.” Atl. Coast Line R. Co. v. Raulerson, 267 F.
   694, 696 (5th Cir. 1920).
            It necessarily follows that a general declaration of “insufficient
   evidence!” is not a meaningful objection. It challenges no particular legal
   error. It identifies no particular factual deficiency. It does nothing to focus
   the district judge’s mind on anything. It’s the litigator’s equivalent of freeing
   the beagles in a field that might contain truffles. Cf. del Carpio Frescas, 932
   F.3d at 331 (“Judges are not like pigs, hunting for truffles buried in the
   record.” (quotation omitted)). Rather, if the defendant wants to preserve an
   insufficient-evidence challenge for de novo review, he must make a proper
   motion under Federal Rule of Criminal Procedure 29 and “specify at trial the
   particular basis on which acquittal is sought so that the Government and
   district court are provided notice.” United States v. McDowell, 498 F.3d 308,
   312 (5th Cir. 2007) (emphasis added).
            Take for example our decision in United States v. Herrera, 313 F.3d
   882 (5th Cir. 2002) (en banc) (per curiam). That case concerned a conviction
   under 18 U.S.C. § 922(g)(3), which prohibits possession of a firearm by a
   person who’s either (A) “addicted to” a controlled substance or (B) an
   “unlawful user” of it. See id. at 884. After the close of the Government’s
   evidence, the defendant did far more than make a boilerplate, generalized,
   and non-particularized objection to the sufficiency of the evidence. See ibid.
   Herrera moved under Federal Rule of Criminal Procedure 29 for judgment
   of acquittal on the ground that the Government failed to prove that he was
   “addicted to” a controlled substance. Ibid. He thus pointed to a specific
   problem in the Government’s proof and focused the district court’s attention
   on it.




                                          13
Case: 19-30225       Document: 00515788889          Page: 14    Date Filed: 03/19/2021




                                     No. 19-30225


             In accordance with normal rules of error-preservation, we applied de
   novo review to the preserved error—and only the preserved error. We held:
   “[w]here, as here, a defendant asserts specific grounds for a specific element
   of a specific count for a Rule 29 motion, he waives all others for that specific
   count.” Ibid. Thus, by preserving the objection to evidence that he was
   “addicted to” a controlled substance, Herrera waived any objection to the
   Government’s proof that was an “unlawful user.” See ibid. When Herrera
   tried to raise the latter point on appeal to our court, he did not get the benefit
   of de novo review. See id. at 885.
             Or take Huntsberry. In that case a federal jury convicted Huntsberry
   for possession of a firearm by a felon in violation of 18 U.S.C. § 922(g). See
   956 F.3d at 274. At trial, Huntsberry moved under Rule 29 for acquittal,
   arguing the Government produced insufficient evidence that he knowingly
   possessed the firearm. 956 F.3d at 282. Then on appeal, Huntsberry shifted
   gears and argued the evidence also was insufficient to prove that he knew he
   was a felon when he possessed the firearm. See id. at 282–83. This latter
   argument, if preserved, would have entitled Huntsberry to relief under
   Rehaif.
             We nonetheless affirmed Huntsberry’s conviction for two reasons.
   First, Huntsberry stipulated at trial that he had a prior felony conviction—
   thus eliminating the Government’s burden to prove it. See 956 F.3d at 282
   n.5. And second, in accordance with Herrera, we held that Huntsberry could
   get de novo review only for the insufficiency arguments he preserved in the
   district court. See id. at 282. Thus, Huntsberry could get de novo review of
   whether the Government proved he knowingly possessed the firearm. But
   Hunstberry could get only plain-error review of his Rehaif claim. Ibid.




                                          14
Case: 19-30225     Document: 00515788889            Page: 15    Date Filed: 03/19/2021




                                     No. 19-30225


                                          II.
          Armstead’s case is on all fours with Huntsberry. Just like Huntsberry,
   Armstead filed a specific Rule 29 motion; Armstead argued that “there was
   not a single witness that stated Armstead Kieffer was at the scene of the
   robbery.” ROA.5023–24. Under Huntsberry and Herrera, Armstead can get
   de novo review of that claim—but only that claim. Everything else is
   reviewable only for plain error. And just like Huntsberry, Armstead stipulated
   that he was a felon on the day he possessed a firearm—thus eliminating the
   Government’s burden to prove it. Without violating the rule of orderliness,
   we can therefore only review Armstead’s claim for plain error. Contra ante,
   at 5–6 (applying de novo review).
          The majority nonetheless premises its de novo approach on United
   States v. Staggers, 961 F.3d 745 (5th Cir. 2020); see ante, at 5–6. It’s true that
   Staggers applied de novo review. See 961 F.3d at 754. But its decision to do so
   highlights a deep and puzzling tension in our error-preservation precedent.
          According to the Staggers court, the defendants in that case only
   “made general objections to the sufficiency of the evidence,” ibid.—that is,
   they merely said “the evidence is insufficient.” The result is a
   counterintuitive appellate jackpot: By objecting to nothing in particular, the
   defendants preserved everything in general. And by calling the district judge’s
   attention to no particular error, the defendants preserved the right to call our
   attention to every conceivable error imaginable under the sun—including
   errors under Rehaif, which had not even been decided at the time of trial.
          There are at least four problems with that. First, Staggers is
   inapplicable on its own terms. That decision purported to apply de novo
   review only where the defendant made a “general objection to the sufficiency
   of the evidence.” And that’s not what Armstead chose to do. He instead
   made a specific objection, in a written Rule 29 motion, that said nothing at all


                                          15
Case: 19-30225     Document: 00515788889             Page: 16   Date Filed: 03/19/2021




                                     No. 19-30225


   about whether he knew he was a felon when he committed bank robbery.
   Worse, as in Huntsberry (and unlike in Staggers), Armstead stipulated that he
   was a felon. Therefore, Staggers is irrelevant.
          Second, even if Staggers applied, its rule turns error preservation
   upside down. The whole point of error preservation and appellate standards
   of review is that we want parties to raise their claims in the district court. But
   under Staggers, why would any reasonable defendant object to anything? The
   only “good” Rule 29 motion is a vacuous one; it’s always better to sandbag
   the district court and maximize appellate flexibility.
          Third, Staggers is premised on a misunderstanding of precedent. It
   based its de novo review on a single sentence in United States v. Daniels, 930
   F.3d 393 (5th Cir. 2019). See Staggers, 961 F.3d at 754 (“‘When a defendant
   makes a general sufficiency-of-the-evidence challenge, we review the
   sufficiency of the evidence supporting a conviction de novo.’” (quoting
   Daniels, 930 F.3d at 402)). Daniels in turn based its assertion on a single
   sentence in United States v. Brown, 727 F.3d 329, 335 (5th Cir. 2013). See
   Daniels, 930 F.3d at 402 (“‘When a defendant makes a general sufficiency-
   of-the-evidence challenge, we review the sufficiency of the evidence
   supporting a conviction de novo.’” (quoting Brown, 727 F.3d at 335)). But
   Brown did not involve a general sufficiency-of-the-evidence challenge at all;
   rather, the defendants’ Rule 29 motions in that case specified the elements
   on which the Government allegedly fell short. See 727 F.3d at 335. So
   somehow our cases applying de novo review to generalized Rule 29 motions
   are based on a single stray sentence from a case involving particularized Rule
   29 motions.
          Fourth, Staggers is premised on a mistake of fact. The court asserted
   that one of the defendants in that case—Morrison—made only a “general
   objection[] to the sufficiency of the evidence.” Staggers, 961 F.3d at 754. In



                                          16
Case: 19-30225     Document: 00515788889              Page: 17   Date Filed: 03/19/2021




                                       No. 19-30225


   reality, however, Morrison made a very specific and non-general objection to
   the sufficiency of the evidence. His attorney argued, inter alia, that “[t]here
   has certainly been insufficient facts, evidence, and testimony to establish that
   Mr. Morrison had the required intent to participate in a conspiracy to
   distribute either 500 grams of powder cocaine, or any powder cocaine.” The
   same attorney also argued:
          The specific date on [count 2 of the indictment against
          Morrison] is that a phone call was allegedly made on May 1st
          of 2015, and that’s the date that is listed in the indictment. I do
          not believe the government presented any evidence of any
          wiretap or phone call that took place on May 1st, and so I would
          say that, as a matter of law, there was no evidence presented as
          to any calls on that date.
   That is far, far from a generalized objection. Contra ante, at 6 (ignoring this
   particularized objection); id. at 3 n.1 (doing the same for Armstead’s
   particularized objection).
          In short, Staggers was wrong on the facts. It was wrong on the law. It
   turns error preservation upside down by directing defendants not to specify
   the basis for their Rule 29 motions. And it does not apply here in any event.
   The majority’s decision to follow it only deepens our circuit’s confusion over
   this important area of law.
                                   *        *         *

          The Supreme Court has been very clear: “The trial is the main event
   at which a defendant’s rights are to be determined and not simply a tryout on
   the road to appellate review.” Davila v. Davis, 137 S. Ct. 2058, 2066 (2017)
   (quotations omitted). Our court has been equally clear but diametrically
   opposed: Whatever you do, hide the basis for your objections and pull your




                                            17
Case: 19-30225       Document: 00515788889              Page: 18       Date Filed: 03/19/2021




                                         No. 19-30225


   punches at trial, so you can maximize your chances for success on appeal. In
   my view, our trial courts deserve better. *




           *
             I also do not understand the majority’s discussion of United States v. Rawlings,
   522 F.3d 403 (D.C. Cir. 2008). See ante, at 7–8. My hang-up is not the wisdom or folly of
   the Rawlings procedure. What’s unclear to me is where we get the power to embrace it.
   That long list of shoulds and ifs and thens looks more like something that would come from
   an advisory (or model rules) committee. And more importantly, it seems problematic to
   adopt the Rawlings rule here because the district court repeatedly violated it. If the
   violations matter, then we’d have to reverse. If the violations don’t matter (which is what
   I understand the majority to hold), then our entire discussion of Rawlings is advisory. But
   see Letter from Chief Justice John Jay and the Associate Justices to President George
   Washington (Aug. 8, 1793), in 3 Correspondence & Public Papers of John
   Jay 488–89 (Johnson ed., 1891).



                                               18